Citation Nr: 0608174	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  00-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating higher than 30 percent for a lung 
condition secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to April 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In March 2004, the Board remanded this appeal for additional 
development.  The Board directed the RO to recover VA 
treatment records from January 2004 to the present.  Those 
records are not in the veteran's claims file, and there is no 
indication that the RO attempted to recover them.  

The Board also directed that the veteran be provided a 
medical examination to assess the severity of his lung 
disability.  The Board ordered the examiner to describe in 
detail all restrictions or impairments of employment 
associated with the veteran's lung disability.  A VA 
examination was performed in February 2005, but the examiner 
did not address the veteran's employability.  

A remand by the Board confers on a veteran the right to 
compliance with the remand orders as a matter of law and 
imposes on VA a concomitant duty to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
when the RO fails to fulfill directives included in a prior 
remand, the matter must be remanded for compliance.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  As 
this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned when an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date. 

Therefore, this matter is remanded for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Obtain copies of all reports of any VA 
treatment (not already of record) for a 
lung condition since January 2004.  
Include a summary of efforts taken in the 
veteran's claims folder.



3.  Return the veteran's claims file to 
the VA examiner who examined the veteran 
in February 2005 to describe in detail all 
restrictions/impairment of employment due 
to said disability.  If the examiner is 
not available or determines that another 
VA examination is necessary, schedule an 
appropriate examination.  The veteran's 
claims file must be available to the 
examiner in conjunction with the 
examination.  The examiner should describe 
in detail all restrictions/impairment of 
employment due to said disability.  All 
opinions expressed must be supported by a 
complete rationale.

4.  When the additional development is 
complete, review the veteran's claim on 
the basis of any additional evidence.  If 
the benefits sought are not granted, 
furnish the veteran and his representative 
with a Supplemental Statement of the Case, 
and afford them a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

